DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph 34, line 13, “232 and 232” should be -232 and 233-.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

In claim 17, “means” is used in the limitations of the claim. The limitations are understood as follows:
“means for converting radio-frequency (RF) energy into power for the apparatus” – power receiver/communication circuit 125 (paragraph 23, figure 1)
“means for storing state information associated with one or more operations performed by the apparatus” – state-storage area 231 in memory 230 (paragraph 33, figure 2)
“means for determining an amount of available power of the apparatus” – charge-storage device 216 (figure 2, paragraph 46)
“means for selecting one or more operations to restore based on the determined amount of available power” – save and restore module 233 (paragraph 37, figure 2)
“means for restoring the state information of the one or more selected operations” – state information stored in state storage area 231 copied by controller 220 (paragraph 45, figure 2)

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 contains the abbreviation “RF” without an indicator of what this abbreviation stands for either in the current claim or the antecedent claim. Based on the specification, as well as independent claims 11 and 17, “RF” in claim 2 will be interpreted as –radio-frequency- for the purpose of consideration on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 1, it appears that the method steps “powering down at least part of the wireless device; determining an amount of available power of the wireless device; selecting one or more operations to restore based on the determined amount of available power; and restoring the state information of the one or more selected operations from the memory” do not appear to indicate what is performing the relevant steps. Since they do not appear to particularly point out and distinctly claim the subject matter regarded as the invention, the claim is rejected as being indefinite.

Claims 2-10 do not appear to overcome these limitations; therefore, they are rejected under 35 U.S.C. 112(b) by the same reasoning accordingly

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geary et al. (US 2013/0005394), hereafter referred to as Geary’394 in view of Zeine et al. (US 2018/287418, filed April 2, 2018 with effective priority date of March 31, 2017), hereafter referred to as Zeine’418.

Referring to claim 1, Geary’394 teaches a method for saving and restoring state information of a wireless device, comprising: storing, in a memory of the wireless device, state information associated with one or more operations performed by the wireless device (SIM context stored in SIM comprises state information describing ongoing operations for relevant SIM, paragraph 23, lines 10-12; subset of memories available to perform a fast resume, paragraph 28, lines 20-22); powering down at least part of the wireless device (one radio system at least partially shut down , paragraph 27, lines 11-14); and 
Geary’394 does not appear to explicitly teach determining an amount of available power of the wireless device; and selecting one or more operations to restore based on the determined amount of available power.
However, Zeine’418 teaches determining an amount of available power of the wireless device (state information 625 and information regarding state of energy storage device 650, see figure 6 and paragraph 69, lines 7-12); and selecting one or more operations to restore based on the determined amount of available power (when predetermined amount of energy has been harvested, device can be transitioned from ‘low power’ to ‘idle’, see figure 7A, wake-up indicator 732 and paragraph 74, lines 9-12).
Geary’394 and Zeine’418 are analogous because they are both drawn to the same inventive field of power management in wireless devices.
Prior to the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Geary’394 and Zeine’418 before them, to modify the method of Geary’394 to include the state information of Zeine’418 by collecting information about a state of energy storage, and by determining how to use the energy to determine whether to shut down components of Geary’394.
The motivation for doing so would have been to derive recharging battery power for a client device battery from electromagnetic radiation in the event that power outlets are not available or convenient (paragraph 2, lines 4-10).
Therefore, it would have been obvious to combine Geary’394 and Zeine’418 to bring about the invention as claimed.



As to claim 3, Geary’394 teaches the method of claim 1, wherein storing the state information comprises copying the state information into memory (state information stored in SIM comprises state information describing ongoing operations for relevant SIM, paragraph 23, lines 10-12; subset of memories available to perform a fast resume, paragraph 28, lines 20-22).
Zeine’418 teaches the memory being a random access memory (memory can include dynamic RAM or static RAM, paragraph 91, lines 2-5).

As to claim 4, Geary’394 teaches the method of claim 3, further comprising: operating regions of the RAM including the state information in a retain mode, wherein the state information is protected and is unavailable for access (memory systems put in low-power retention state where memory contents remain, paragraph 28, lines 18-19).

As to claim 5, Geary’394 teaches the method of claim 4, wherein power is maintained for at least the regions of the RAM operating in the retain mode while powering down at least part of the wireless device (memory systems put in low-power retention state where memory contents remain, paragraph 28, lines 18-19).


Zeine’418 teaches wherein the other memory is a non-volatile memory (storing files on non-volatile memory, paragraph 95, lines 15-16).

As to claim 7, Zeine’418 teaches the method of claim 1, wherein selecting the one or more operations to restore comprises selecting fewer than all available operations to restore if the determined amount of available power is less than a threshold (maintain “low-power” mode, harvesting RF energy, if the power level remains below a “wake-up” threshold, see figure 8, decision 809 and paragraph 78, lines 1-5).

As to claim 8, Zeine’418 teaches the method of claim 1, wherein selecting the one or more operations to restore is based at least in part on a priority list (power schedule calculated based on priority in terms of usage, paragraph 48, lines 7-9).

As to claim 9, Zeine’418 teaches the method of claim 1, wherein storing the state information comprises: selecting the state information of fewer than all of the one or more selected operations if the determined amount of available power is less than a threshold (maintain “low-power” mode, harvesting RF energy, if the power level remains below a “wake-up” threshold, see figure 8, decision 809 and paragraph 78, lines 1-5; power schedule calculated based on priority in terms of usage, paragraph 48, lines 7-9). 


As to claim 10, Zeine’418 teaches the method of claim 1, wherein determining the amount of available power comprises measuring at least one of a voltage (over/under voltage alerts and protection, paragraph 52, lines 4-5), a current (current limiting, paragraph 52, line 4), or a charge within a charge-storage device (coulomb monitoring, paragraph 52, line 5).

Referring to independent claim 11, Geary’394 teaches a wireless device comprising: one or more processors (computer processing systems and processors, paragraph 31, lines 1-4); and a memory configured to store instructions (ROM containing program code for the implementation of processes, paragraph 31, lines 6-13) that, when executed by the one or more processors, cause the wireless device to: store state information associated with one or more operations performed by the wireless device (SIM context stored in SIM comprises state information describing ongoing operations for relevant SIM, paragraph 23, lines 10-12; subset of memories available to perform a fast resume, paragraph 28, lines 20-22); power down at least part of the wireless device (one radio system at least partially shut down , paragraph 27, lines 11-14); and restore the state information of the selected operations (fast resume, paragraph 28, lines 20-22).
Zeine’418 teaches an energy harvester configured to convert radio-frequency (RF) energy into power for the wireless device (passive energy harvesting component 630 can harvest passive RF energy, and convert the energy into DC power stored in the energy storage device 650, see figure 6 and paragraph 68, lines 4-7); and instructions to cause the wireless advice to: determine an amount of available power of the wireless device (state information 625 and information regarding state of energy 

As to claim 12, the limitations are comparable to those of claims 3 and 4 taken together. Therefore, claim 12 is rejected by the same reasoning as claims 3 and 4 accordingly.

As to claim 13, the limitations are comparable to those of claim 5. Therefore, claim 13 is rejected by the same reasoning as claim 5 accordingly.

As to claim 14, the limitations are comparable to those of claim 6. Therefore, claim 14 is rejected by the same reasoning as claim 6 accordingly.

As to claim 15, the limitations are comparable to those of claim 7. Therefore, claim 15 is rejected by the same reasoning as claim 7 accordingly.

As to claim 16, the limitations are comparable to those of claim 9. Therefore, claim 16 is rejected by the same reasoning as claim 9 accordingly.

Referring to independent claim 17, the limitations are comparable to those of independent claim 11. Therefore, claim 17 is rejected by the same reasoning as claim 11 accordingly.



As to claim 19, the limitations are comparable to those of claim 5. Therefore, claim 19 is rejected by the same reasoning as claim 5 accordingly.

As to claim 20, the limitations are comparable to those of claim 7. Therefore, claim 20 is rejected by the same reasoning as claim 7 accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ashmore (US 2005/0283648) discloses supplying power to memory to maintain integrity of data in order to facilitate restoration of functionality.
Greene et al. (US 2019/0074915) discloses automatic RF power transmission and energy harvesting.
Karimi et al. (US 2010/0102625) discloses energy management by an intelligent power source, wherein said power source can be configured to harvest RF energy to supply regenerated power.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721.  The examiner can normally be reached on Monday-Friday, 10:30 - 7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184